Exhibit 10.1
NOTE: This Amended and Restated Performance Restricted Stock Unit Award
Agreement is applicable to certain performance restricted stock unit awards made
to members of the Management Committee (“Participants”) of U.S. Bancorp (the
“Company”) on February 16, 2010. These performance restricted stock unit awards
have the terms and conditions set forth in (a) each Participant’s award summary
(the “Award Summary”), which can be accessed on the Citigroup/Smith Barney
Benefit Access Website at www.benefitaccess.com, and (b) the form of Exhibit A
hereto (which will be completed to include all information called for therein)
(the “Completed Exhibit A”) provided to such Participant as soon as
administratively feasible following the date on which the award is made. The
Award Summary may be viewed at any time on this Website, and the Award Summary
may also be printed out. In addition to the individual terms and conditions set
forth in the Award Summary and the Completed Exhibit A, each performance
restricted stock unit award will have the terms and conditions set forth in the
form of Performance Restricted Stock Unit Award Agreement below. The Performance
Restricted Stock Unit Award Agreement was amended and restated as of
November 17, 2010 by the Compensation and Human Resources Committee of the
Company’s Board of Directors to make changes to Section 6. As a condition of
each performance restricted stock unit award, Participant accepts the terms and
conditions of the Performance Restricted Stock Unit Award Agreement, the Award
Summary and the Completed Exhibit A.
U.S. BANCORP
PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT
(as amended and restated November 17, 2010)
THIS AGREEMENT, together with the Award Summary and the Completed Exhibit A
which are incorporated herein by reference (collectively, the “Agreement”), sets
forth the terms and conditions of a performance restricted stock unit award
representing the right to receive shares of common stock of the Company, par
value $0.01 per share (the “Common Stock”). The Agreement is issued pursuant to
the Plan and is subject to its terms. Capitalized terms that are not defined in
the Agreement shall have the meaning ascribed to such terms in the Plan.
The Company and Participant agree as follows:

1.   Award       Subject to the terms and conditions of the Plan and the
Agreement, the Company grants to Participant a performance restricted stock unit
award entitling Participant to the number of performance restricted stock units
(the “Units”) equal to the “Target Award Number” set forth in Participant’s
Award Summary (such number of units, the “Target Award Number”). The Target
Award Number shall be adjusted upward or downward as provided in the Completed
Exhibit A. The number of Units that Participant will receive under this
Agreement, after giving effect to such adjustment, is referred to herein as the
“Final Award Number.” Each Unit represents the right to receive one share of
Common Stock, subject to the vesting requirements and distribution provisions of
this Agreement and the terms of the Plan. The shares of Common Stock
distributable to Participant with respect to the Units granted hereunder are
referred to as the “Shares.” Participant’s Award Summary sets forth the date of
grant of this award (the “Grant Date”). The Completed Exhibit A sets forth
(a) the performance period over which the Final Award Number will be determined
(the “Performance Period”), and (b) the date on which the Final Award Number
will be determined (the “Determination Date”).   2.   Vesting; Forfeiture

  (a)   Time Based Vesting Conditions. Subject to the terms and conditions of
the Agreement, the Units shall vest in installments on the dates set forth in
the Participant’s Award Summary (each such date, a “Scheduled Vesting Date”), if
the Participant remains continuously employed by the Company or an Affiliate of
the Company until any such Scheduled Vesting Date. Except as otherwise provided
in the Agreement, if Participant ceases to be an employee of the Company or any
Affiliate prior to vesting of any Units in accordance with the Award Summary,
all of Participant’s unvested Units shall be immediately and irrevocably
forfeited.

 

 



--------------------------------------------------------------------------------



 



  (b)   Continued Vesting Upon Termination of Employment due to Retirement or
Disability. If Participant ceases to be an employee of the Company or any
Affiliate by reason of Disability (as defined below) or Retirement (as defined
below), the Units shall not be forfeited, but shall continue to vest on the
Scheduled Vesting Dates in accordance with Participant’s Award Summary as though
such termination of employment had never occurred, so long as the Participant
has at all times since the Grant Date complied with the terms of any
confidentiality and non-solicitation agreement between the Company or an
Affiliate and the Participant. For purposes of this Agreement, (i) “Retirement”
means termination of employment (other than for gross and willful misconduct) by
a Participant who is age 59 1/2 or older and has had 10 or more years of
employment with the Company or its Affiliates following such Participant’s most
recent date of hire by the Company or its Affiliates, and (ii) “Disability”
means leaving active employment and qualifying for and receiving disability
benefits under the Company’s long-term disability programs as in effect from
time to time.     (c)   Acceleration of Vesting Upon Death. If Participant
ceases to be an employee by reason of death, or if Participant dies after
termination of employment with the Company or an Affiliate due to Disability or
Retirement but prior to any Scheduled Vesting Date, then the Units will become
vested in accordance with this Section 2(c). If such death occurs prior to the
last day of the Performance Period, a number of Units equal to the Target Award
Number will vest upon Participant’s death. If the death occurs on or after the
last day of the Performance Period, then a number of Units equal to the Final
Award Number will vest upon Participant’s death. Notwithstanding the foregoing,
such accelerated vesting shall occur only if the Participant has at all times
since the Grant Date complied with the terms of any confidentiality and
non-solicitation agreement between the Company or an Affiliate and the
Participant.     (d)   Acceleration of Vesting Upon Qualifying Termination.
Notwithstanding the vesting provisions contained in Sections 2(a) through
(c) above, but subject to the other terms and conditions of this Agreement, if
Participant has been continuously employed by the Company or any Affiliate of
the Company until the date of a Qualifying Termination (as defined below), then
immediately upon such Qualifying Termination, Participant shall be vested in the
number of Units determined in accordance with this Section 2(d). If the
Qualifying Termination occurs prior to the last day of the Performance Period, a
number of Units equal to the Target Award Number will vest upon such Qualifying
Termination. If the Qualifying Termination occurs on or after the last day of
the Performance Period, a number of Units equal to the Final Award Number will
vest upon such Qualifying Termination. For purposes of this Section 2(d), the
following terms shall have the following definitions:

  (i)   “Announcement Date” shall mean the date of the public announcement of
the transaction, event or course of action that results in a Change in Control.
    (ii)   “Cause” shall mean (A) the continued failure by Participant to
substantially perform Participant’s duties with the Company or any Affiliate
(other than any such failure resulting from Participant’s Disability (as defined
in Section 2(c)), after a demand for substantial performance is delivered to
Participant that specifically identifies the manner in which the Company
believes that Participant has not substantially performed Participant’s duties,
and Participant has failed to resume substantial performance of Participant’s
duties on a continuous basis, (B) gross and willful misconduct during the course
of employment (regardless of whether the misconduct occurs on the Company’s
premises), including, without limitation, theft, assault, battery, malicious
destruction of property, arson, sabotage, embezzlement, harassment, acts or
omissions which violate the Company’s rules or policies (such as breaches of
confidentiality), or other conduct which demonstrates a willful or reckless
disregard of the interests of the Company or its Affiliates or (C) Participant’s
conviction of a crime (including, without limitation, a misdemeanor offense)
which impairs Participant’s ability substantially to perform Participant’s
duties with the Company.



 

-2-



--------------------------------------------------------------------------------



 



  (iii)   Change in Control” shall mean any of the following events occurring
after the date of this Agreement (but only if such event also constitutes a
change in ownership or effective control of the Company, or a change in the
ownership of a substantial portion of the assets of the Company, within the
meaning of Section 409A of the Code):

  (A)   The acquisition by any Person (as defined in Section 2(b)(vi)) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 35% or more of either (1) the then outstanding shares of Common
Stock (the “Outstanding Company Common Stock”) or (2) the combined voting power
of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes of this clause (A), the
following acquisitions shall not constitute a Change in Control: (i) any
acquisition directly from the Company, (ii) any acquisition by the Company,
(iii) any acquisition by a subsidiary of the Company or any employee benefit
plan (or related trust) sponsored or maintained by the Company or a subsidiary
of the Company (a “Company Entity”) or (iv) any acquisition by any corporation
pursuant to a transaction which complies with clause (i), (ii) or (iii) of this
clause (A); or     (B)   Individuals who, as of the Grant Date, constitute the
Company’s Board of Directors (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors (except as a result of
the death, retirement or disability of one or more members of the Incumbent
Board); provided, however, that any individual becoming a director subsequent to
the date of this Agreement whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, (1) any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Incumbent Board, (2) any
director designated by or on behalf of a Person who has entered into an
agreement with the Company (or which is contemplating entering into an
agreement) to effect a Business Combination (as defined in Section 2(b)(iv)(C))
with one or more entities that are not Company Entities or (3) any director who
serves in connection with the act of the Board of Directors of increasing the
number of directors and filling vacancies in connection with, or in
contemplation of, any such Business Combination; or     (C)   Consummation of a
reorganization, merger or consolidation or sale or other disposition of all or
substantially all of the assets of the Company (a “Business Combination”), in
each case, unless, following such Business Combination, (1) all or substantially
all of the individuals and entities who were the beneficial owners,
respectively, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of, respectively, the then
outstanding shares of common stock or the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, (2) no Person (excluding any Company
Entity or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 35% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (3) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board of Directors, providing for
such Business Combination; or

 

-3-



--------------------------------------------------------------------------------



 



  (D)   Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

  (iv)   “Notice of Termination” shall mean a written notice which sets forth
the date of termination of Participant’s employment.     (v)   “Person” shall be
defined as defined in Sections 13(d)(3) and 14(d)(2) of the Exchange Act.    
(vi)   “Qualifying Termination” shall mean: (A) a termination of Participant’s
employment with the Company or its Affiliates by the Company for any reason
other than Cause within 12 months following a Change in Control; provided,
however, that any such termination shall not be a Qualifying Termination if
Participant has been notified in writing more than 30 days prior to the
Announcement Date that Participant’s employment with the Company is not expected
to continue for more than 12 months following the date of such notification, but
only if Participant’s employment with the Company is terminated within such
12 month period; and provided further, however, that any such termination shall
not be a Qualifying Termination if Participant has announced in writing, prior
to the date the Company provides Notice of Termination to Participant, the
intention to terminate employment, subject to the condition that any such
termination by the Company prior to Participant’s stated termination date shall
be deemed to be termination by Participant on such stated date unless
termination by the Company is for Participant’s gross and willful misconduct;
(B) a termination of Participant’s employment with the Company or its Affiliates
as a result of Disability within 12 months following a Change in Control; or
(C) a termination of Participant’s employment with the Company or its Affiliates
(other than a termination by the Company for Cause) within 12 months following a
Change in Control, if, at the time of the Change in Control, such Participant is
age 59 1/2 or older and has had 10 or more years of employment with the Company
or its Affiliates following such Person’s most recent date of hire by the
Company or its Affiliates.

  (e)   Forfeiture on Termination of Employment for Cause and on Breach of
Confidentiality Agreement. If Participant violates the terms of any
confidentiality and non-solicitation agreement between the Company or an
Affiliate and the Participant, all of Participant’s unvested Units shall be
immediately and irrevocably forfeited. If Participant’s employment with the
Company is terminated for Cause, all of Participant’s unvested Units shall be
immediately and irrevocably forfeited. Upon forfeiture, Participant shall have
no rights relating to the forfeited Units (including, without limitation, any
rights to receive a distribution of Shares with respect to the Units and the
right to receive dividend equivalents).

3.   Restriction on Transfer       Except for transfers by will or the
applicable laws of descent and distribution, the Units cannot be sold, assigned,
transferred, gifted, pledged, or in any manner encumbered, alienated, attached
or disposed of, and any purported sale, assignment, transfer, gift, pledge,
alienation, attachment or encumbrance shall be void and unenforceable against
the Company. No such attempt to transfer the Units, whether voluntary or
involuntary, by operation of law or otherwise, shall vest the purported
transferee with any interest or right in or with respect to the Units or the
Shares issuable with respect to the Units.

 

-4-



--------------------------------------------------------------------------------



 



4.   Distribution of Shares with Respect to Units       Subject to the
restrictions in this Section 4, following the vesting of Units and following the
payment of any applicable withholding taxes pursuant to Section 8 of this
Agreement, the Company shall cause to be issued and delivered to Participant a
certificate or certificates evidencing Shares registered in the name of
Participant or in the name of Participant’s legal representatives, beneficiaries
or heirs, as the case may be, as follows:

  (a)   Scheduled Vesting Date Distributions. As soon as administratively
feasible following each Scheduled Vesting Date (but in no event later than
60 days following such Scheduled Vesting Date), all Shares issuable pursuant to
Units that become vested as of such Scheduled Vesting Date (and with respect to
which Shares have not been distributed previously) shall be distributed to
Participant, or in the event of Participant’s death, to the representatives of
Participant or to any Person to whom the Units have been transferred by will or
the applicable laws of descent and distribution.     (b)   Qualifying
Termination Distributions. As soon as administratively feasible following a
Separation From Service (as defined below) in connection with a Qualifying
Termination (but in no event later than 60 days following such Separation from
Service), all Shares issuable pursuant to Units that become vested as a result
of such Qualifying Termination (and with respect to which Shares have not been
distributed previously) shall be distributed to Participant. For purposes of
this Agreement, “Separation From Service” shall mean a Participant’s separation
from service with the Company and its affiliates, as determined under Treasury
Regulation section 1.409A-1(h)(1), provided, that the term “affiliate” shall
mean a business entity which is affiliated in ownership with the Company and
that is treated as a single employer under the rules of section 414(b) and
(c) of the Code (applying the eighty percent common ownership standard).
Notwithstanding the foregoing, any Shares issuable to a Specified Employee (as
defined below) as a result of a Separation From Service in connection with a
Qualifying Termination will not be delivered to such Specified Employee until
the date that is six months and one day after the date of the Separation From
Service. For purposes of the preceding sentence, “Specified Employee” shall mean
any Participant who is a specified employee for purposes of section 1.409A-1(i)
of the U.S. Treasury Regulations, determined in accordance with the rules set
forth in the separate document entitled “U.S. Bank Specified Employee
Determination.”     (c)   Distributions Following Retirement or Disability. If a
Participant’s employment with the Company or its Affiliates is terminated due to
Retirement or Disability (so long as such termination is not a Qualifying
Termination), the distribution of Shares with respect to Units will not be
accelerated and Shares will be distributed following the Scheduled Vesting Dates
(but in no event later than 60 days following any such Scheduled Vesting Date).
    (d)   Distributions Following Death. As soon as administratively feasible
following the death of a Participant (but in no event later than 90 days
following such death) all Shares issuable pursuant to Units that become vested
pursuant to Section 2(c) (and with respect to which Shares have not been
distributed previously) shall be distributed to Participant.     (e)   No
Fractional Shares. In the event that the number of Shares distributable pursuant
to this Section 4 is a number that is not a whole number, then the number of
Shares distributed shall be rounded down to the nearest whole number.

5.   Securities Law Compliance       The delivery of all or any of the Shares in
accordance with this Award shall be effective only at such time that the
issuance of such Shares will not violate any state or federal securities or
other laws. The Company is under no obligation to effect any registration of the
Shares under the Securities Act of 1933 or to effect any state registration or
qualification of the Shares. The Company may, in its sole discretion, delay the
delivery of the Shares or place restrictive legends on such Shares in order to
ensure that the issuance of any Shares will be in compliance with federal or
state securities laws and the rules of the New York Stock Exchange or any other
exchange upon which the Company’s Common Stock is traded.

 

-5-



--------------------------------------------------------------------------------



 



6.   Rights as Shareholder; Dividend Equivalents       Prior to the distribution
of Shares with respect to Units pursuant to Section 4, Participant shall not
have ownership or rights of ownership of any Shares underlying the Units;
provided, however, that cash dividend equivalents shall accrue on the Shares
underlying the Units, whether such Units are vested or unvested, if cash
dividends are declared by the Company’s Board of Directors on the Common Stock
on or after the Grant Date. Participant shall be entitled to dividend
equivalents with respect to a number of Units equal to the Final Award Number.
Such dividend equivalents will be in an amount of cash per Unit equal to the
cash dividend paid with respect to a share of outstanding Common Stock. The
dividend equivalents shall be treated as earnings on, and as a separate amount
from, the Units for purposes of Section 409A of the Code. Dividend equivalents
accrued prior to the Determination Date will be paid to Participant as soon as
administratively feasible after the Determination Date (but in no event later
than 30 days following the Determination Date). After the Determination Date,
dividend equivalents will be paid to Participant with respect to unvested Shares
on the same payment dates as dividends to holders of the Common Stock are paid;
provided, however, that, in all events, any dividend equivalents paid in
accordance with this sentence shall be paid in the calendar year in which the
dividends are declared, or, if later, on or before the date that is two and
one-half months after the date on which such dividends are declared. Dividend
equivalents paid with respect to dividends declared before the delivery of the
Shares underlying the Units will be treated as compensation income for tax
purposes and will be subject to income and payroll tax withholding by the
Company.   7.   Distributions and Adjustments       The Award shall be subject
to adjustment, in accordance with Section 4(c) of the Plan, in the event that
any distribution, recapitalization, reorganization, merger or other event
covered by Section 4(c) of the Plan shall occur.   8.   Income Tax Withholding  
    In order to comply with all applicable federal or state income tax laws or
regulations, the Company may take such action as it deems appropriate to ensure
that all applicable federal or state payroll, withholding, income or other
taxes, which are the sole and absolute responsibility of Participant, are
withheld or collected from Participant. Participant may satisfy any applicable
tax withholding obligations arising from the receipt of Shares, or lapse of
restrictions relating to the Units, by check payable to the Company. In
addition, Participant may, at Participant’s election, satisfy any such
obligations that arise at the time of delivery of Shares by electing to have the
Company withhold a portion of the Shares otherwise to be delivered with a Fair
Market Value (as such term is defined in the Plan) equal to the amount of such
taxes. The election must be made on or before the date that the amount of tax to
be withheld is determined.   9.   Miscellaneous

  (a)   This Agreement is issued pursuant to the Plan and is subject to its
terms. The Plan is available for inspection during business hours at the
principal office of the Company. In addition, the Plan may be viewed on the U.S.
Bancorp Intranet Website in the Human Resources, Compensation section of such
website.     (b)   This Agreement shall not confer on Participant any right with
respect to continuance of employment with the Company or any Affiliate, nor will
it interfere in any way with the right of the Company or any Affiliate to
terminate such employment at any time.



 

-6-



--------------------------------------------------------------------------------



 



  (c)   Participant acknowledges that the grant, vesting or any payment with
respect to this Award, and the sale or other taxable disposition of the Shares
issued with respect to the Units hereunder may have tax consequences pursuant to
the Code or under local, state or international tax laws. Participant
acknowledges that Participant is relying solely and exclusively on Participant’s
own professional tax and investment advisors with respect to any and all such
matters (and is not relying, in any manner, on the Company or any of its
employees or representatives). Participant understands and agrees that any and
all tax consequences resulting from the Award and its grant, vesting or any
payment with respect thereto, and the sale or other taxable disposition of the
Shares acquired pursuant to the Award, is solely and exclusively the
responsibility of Participant without any expectation or understanding that the
Company or any of its employees or representatives will pay or reimburse
Participant for such taxes or other items.     (d)   It is intended that the
Plan and the Agreement shall comply with Section 409A of the Code and Department
of Treasury regulations and other interpretive guidance issued thereunder and
the provisions of this Agreement shall be construed and administered
accordingly.     (e)   Notwithstanding anything to the contrary set forth in
this Agreement, the Company shall not pay or accrue any compensation under this
Agreement (which shall include, without limitation, the making of any
distribution of Shares to Participant hereunder), to the extent that such
payment or accrual is prohibited under the American Recovery and Reinvestment
Act of 2009, any Treasury Regulations promulgated thereunder or any other laws
or regulations.

10.   Governing Law       This Agreement shall be governed by and construed in
accordance with the laws of the State of Minnesota.

MC Performance RSU Award Agreement (Amended and restated as of November 17,
2010)

 

-7-



--------------------------------------------------------------------------------



 



EXHIBIT A
PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT
This Exhibit A to the Performance Restricted Stock Unit Award Agreement sets
forth the manner in which the Final Award Number will be determined for each
Participant.
Definitions
Capitalized terms used but not defined herein shall have the same meanings
assigned to them in the Plan, the Performance Restricted Stock Unit Award
Agreement and Participant’s Award Summary. The following terms used in the text
of this Exhibit A and in the ROE Performance Matrix shall have the meanings set
forth below:
“Company ROE Maximum” means  _____ %.
“Company ROE Minimum” means  _____ %.
“Company ROE Result” means the ROE achieved by the Company during the
Performance Period.
“Company ROE Target” means  _____ %.
“Determination Date” means the date on which the Final Award Number is
determined, which date shall not be later than 45 days after the last day of the
Performance Period.
“Final Award Number” means the “Final Award Number” determined in accordance
with this Exhibit A.
“Peer Group Companies” means the following companies:
                                        .
“Peer Group ROE Ranking Maximum” means the  _____  percentile.
“Peer Group ROE Ranking Minimum” means the  _____  percentile.
“Peer Group ROE Ranking Target” means the  _____  percentile.
“Peer Group ROE” means the ROE achieved by the Peer Group Companies during the
Performance Period.
“Peer Group ROE Ranking” means the percentile rank of the Company ROE Result
relative to Peer Group ROE.
“Performance Period” means the year ending December 31,  _____.
“ROE” means (a) net income of a company during the Performance Period, divided
by (b) total shareholders’ equity as of the last day of the Performance Period.
“ROE Performance Matrix” means the ROE Performance Matrix set forth in this
Exhibit A.
“Target Award Number” means the “Target Award Number” set forth in a
Participant’s Award Summary.

 

 



--------------------------------------------------------------------------------



 



“Target Award Number Percentage” means the “Target Award Number Percentage”
determined in accordance with the ROE Performance Matrix and the related rules
set forth in this Exhibit A.
Determination of Final Award Number
Each Participant has been granted a number of Units equal to the Target Award
Number. The Target Award Number will be adjusted upward or downward depending on
(a) whether the Company ROE Result is greater or less than the Company ROE
Target, and (b) the Peer Group ROE Ranking. The Final Award Number for each
Participant will be determined by multiplying (i) the Target Award Number
Percentage by (ii) the Target Award Number. The Target Award Number Percentage
will be determined in accordance with the following ROE Performance Matrix and
the related rules below:
ROE PERFORMANCE MATRIX



Company
   ROE
 Result
(Vertical Axis)

                              Target Award Number Percentage  
Company ROE Maximum or more
    — %     ___ %%     — %
 
                       
Company ROE Target
    — %     — %     — %
 
                       
Company ROE Minimum or less
    — %     — %     — %

                                  Peer Group     Peer Group     Peer Group      
    ROE Ranking     ROE     ROE Ranking           Minimum     Ranking    
Maximum           or below     Target     or above           Peer Group ROE
Ranking           (Horizontal Axis)  



In determining the Target Award Number Percentage in accordance with the ROE
Performance Matrix, the following rules will apply:

  •   If the Company ROE Result is greater than the Company ROE Minimum and less
than the Company ROE Target, the Target Award Number Percentage on the vertical
axis will be determined by interpolation of the Company ROE Result between the
Company ROE Minimum and the Company ROE Target.     •   If the Company ROE
Result is greater than the Company ROE Target and less than the Company ROE
Maximum, the Target Award Number Percentage on the vertical axis will be
determined by interpolation of the Company ROE Result between the Company ROE
Target and the Company ROE Maximum.     •   If the Peer Group ROE Ranking is
greater than the Peer Group ROE Ranking Minimum and less than the Peer Group ROE
Ranking Target, the Target Award Number Percentage on the horizontal axis will
be determined by interpolation of the Peer Group ROE Ranking between the Peer
Group ROE Minimum and the Peer Group ROE Target.     •   If the Peer Group ROE
Ranking is greater than the Peer ROE Group Ranking Target and less than the Peer
Group ROE Ranking Maximum, the Target Award Number Percentage on the horizontal
axis will be determined by interpolation of the Peer Group ROE Ranking between
the Peer Group ROE Target and the Peer Group ROE Maximum.



 

-2-



--------------------------------------------------------------------------------



 



  •   After the Target Award Number Percentage on each of the vertical axis and
horizontal axis has been determined, the actual Target Award Number Percentage
will be determined by interpolation of the data points (i.e., the percentages)
set forth in the ROE Performance Matrix.     •   In no event shall the Target
Award Number Percentage be less than 25.0%.     •   In no event shall the Target
Award Number Percentage be greater than 150.0%.

The Final Award Number for each Participant shall be determined by the Committee
on the Determination Date. The Award Summary of each Participant shall be
amended to reflect the Final Award Number as soon as administratively feasible
after the Final Award Number for such Participant is determined.
Committee Determinations
The Committee shall make all determinations necessary to arrive at the Final
Award Number for each Participant. The Committee shall determine the Company ROE
Result by reference to the Company’s audited financial statements as of and for
the year ending on the last day of the Performance Period. The Committee shall
determine the Peer Group ROE Ranking by reference to publicly available
financial information regarding the Peer Companies. Any determination by the
Committee pursuant to this Exhibit A will be binding upon each Participant and
the Company.
No Fractional Units
In the event the Final Award Number is a number of Units that is not a whole
number, then the Final Award Number shall be rounded down to the nearest whole
number.

 

-3-